Citation Nr: 1234604	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-31 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial disability rating higher than 10 percent for associated peripheral neuropathy of the right lower extremity with foot drop from January 28, 2005 to February 8, 2009, and a rating higher than 40 percent since February 9, 2009.

3.  Entitlement to an initial disability rating higher than 10 percent for associated peripheral neuropathy of the left lower extremity from January 28, 2005 to February 8, 2009, and a rating higher than 20 percent since February 9, 2009.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to February 1943, from July 1943 to June 1945, and from March 1947 to October 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2005, May 2005, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The April 2005 decision granted service connection for these disabilities and assigned a 10 percent initial rating for the DDD of the lumbar spine and 0 percent (i.e., noncompensable) ratings for the associated peripheral neuropathy of the lower extremities, all retroactively effective from January 28, 2005, the date of receipt of these claims.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times if there have been occasions since the effective date of the award when the disability has been more severe than at others).

The May 2005 decision since issued confirmed and continued these initial ratings.

Because, however, the Veteran had submitted private medical records in support of his claims and had not waived his right to have the RO initially consider this additional evidence, in October 2008 the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, so the RO could consider this additional evidence in the first instance and provide the Veteran a supplemental statement of the case (SSOC) if the disposition of these claims remained unfavorable.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304 (2011).

In the December 2011 decision since issued, on remand, the RO found clear and unmistakable error (CUE) in the evaluation of the peripheral neuropathy affecting the right and left lower extremities, so retroactively increased the initial ratings from 0 to 10 percent effective January 28, 2005 (hence, as of the same date as the prior ratings).  Also, effective February 9, 2009, the RO increased the rating for the right lower extremity peripheral neuropathy to even higher, 40 percent, and to 20 percent for that affecting the left lower extremity.  The RO also granted a total disability rating based on individual unemployability (TDIU) as of that same date, February 9, 2009, as well as basic eligibility to Dependents' Educational Assistance (DEA).

The Veteran subsequently submitted a letter to the RO in January 2012 indicating he agreed "with all provisions and decisions" outlined in a January 2012 letter from the RO.  That letter had specifically addressed the disposition of the December 2011 rating decision as concerning these claims, although not also concerning the claim for a higher initial rating for the DDD of the lumbar spine.  Therefore, the Board sent the Veteran a letter in August 2012 indicating it was unclear whether he was withdrawing his appeal.  The Board referenced the letter he had recently submitted, so requested clarification of whether he was indeed withdrawing the claims for even higher ratings for the peripheral neuropathy affecting his lower extremities and whether he also was still appealing the rating assigned for the underlying DDD of his lumbar spine.  The Board explained that withdrawal of his appeal of these claims needed to be in writing.  See 38 C.F.R. § 20.204(b).  He indicated in his September 2012 response, however, that he is not withdrawing his appeal of any of these claims, so they remain at issue.

Since, though, these claims require still further development before being decided on appeal, the Board is again remanding them to the RO via the AMC.

The Board also sees that, in an intervening statement dated in May 2012, the Veteran contended that his service-connected anxiety disorder and retracted drums disability (balance condition) were steadily increasing in severity.  Thus, he appears to be filing claims for higher ratings for these other disabilities, as well.  These other claims, however, have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction to consider them and, thus, they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran was last examined for his lumbar spine and peripheral neuropathy disabilities in December 2009, so nearly three years ago.  And he since has contended in his May 2012 statement mentioned that these disabilities continue to get steadily worse.  In light of his contentions that these service-connected disabilities continue to increase in severity, and based on the Board's preliminary review of the medical evidence of record, he needs to be reexamined to reassess the severity of these disabilities.  When a claimant alleges that his service-connected disability has worsened since the last examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Board has no discretion and must remand these claims.  


The Veteran has additionally reported receiving treatment for these disabilities from his primary care provider, D. G. S., M.D.  Dr. S submitted a letter on the Veteran's behalf, dated in April 2008, wherein he indicated that he had been treating the Veteran for more than 10 years, so dating back to at least 1998.  This treatment appears to include treatment for his service-connected disabilities at issue.  Copies of these treatment records from Dr. S, however, have not been associated with the claims file for consideration.  Thus on remand, the RO/AMC also should attempt to obtain these treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent obtain his treatment records from Dr. S at Desert View Family Medicine in Gilbert, Arizona, and any available records from any other identified private healthcare providers that have treated his lumbar spine and/or peripheral neuropathy disabilities at issue in this appeal.  Since these records are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  The Veteran must be appropriately notified if unable to obtain these additional records.  38 C.F.R. § 3.159 (e).


2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the DDD of the Veteran's lumbar spine and the associated peripheral neuropathy affecting his lower extremities.

The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of these disabilities.  All necessary diagnostic testing and evaluation should be performed.

All impairments should be noted.  In particular, the examiner must specify range of motion of the low back in degrees of arc on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting), also comparing this motion to what VA considers normal range of motion in each of these directions.  See 38 C.F.R. § 4.71a, Plate V (2011).

If the Veteran demonstrates limitation of motion, the examiner should comment on the extent, if any, that pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including any additional limitation of motion.  The examiner therefore needs to specify at what point in the Veteran's range of motion pain sets in.


The examiner should also comment on whether and to what extent there is incoordination, weakened movement, and premature or excess fatigability on use, including expressing an opinion concerning whether there would be additional limits on functional ability on repeated or prolonged use of the low back or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, must provide an assessment of the functional impairment on repeated use or during flare-ups.  Such discussion regarding additional limits on functional ability should specifically include a description of whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).

As well, the examiner should indicate whether there is ankylosis of this segment of the Veteran's spine, whether favorable or unfavorable.

Also, because the Veteran has DDD, i.e., intervertebral disc syndrome (IVDS), if possible, the examiner should indicate whether the Veteran has had incapacitating episodes during the last 12 months and, if so, the number of episodes and the duration of them.  *An incapacitating episode is a period of acute signs and symptoms due to the IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Additionally, the examiner should fully describe the severity of the associated peripheral neuropathy affecting the Veteran's lower extremities - specifically in terms of whether there is complete versus incomplete paralysis of the affected nerve and, if incomplete, whether it is mild, moderate, moderately severe, or severe.

The examiner should also assess the severity of any other associated neurological manifestations, including any bowel or bladder dysfunction.  

It is essential the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

3.  Then readjudicate these increased-rating claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, provide him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


